[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 468
 OPINION.
Defendant-appellant Anthony Burrow was indicted for carrying a concealed weapon and having a weapon under disability.  Following a jury trial, Burrow was convicted of carrying a concealed weapon, but acquitted of the weapon-under-disability charge.  Burrow appeals, assigning the following as error: (1) the admission of evidence of his outstanding warrant; (2) his fourteen-month sentence where the verdict form failed to specify a felony-enhancement element; (3) the state's closing argument; (4) ineffective assistance of counsel; and (5) the reading to the jury of a portion of a police officer's testimony.
We reject Burrow's claim that he was prejudiced by the admission of evidence of his outstanding warrant.  The disability alleged in the weapon-under-disability charge was that Burrow was a fugitive from justice, based on the fact that he had an outstanding warrant.  Evidence of the outstanding warrant was relevant to the jury's determination of whether Burrow was under a disability, i.e., a fugitive, at the time of the charged offense. *Page 469 
The admission or exclusion of relevant evidence lies within the sound discretion of the trial court.  Evid.R. 402; State v. Sage (1987),31 Ohio St.3d 173, 510 N.E.2d 343.  There was no abuse of discretion in the trial court's admission of the warrant evidence, because the state was required to prove that Burrow was under a disability.  Furthermore, Burrow can demonstrate no prejudice, because the jury acquitted him of the weapon-under-disability charge.  We overrule Burrow's first assignment of error.
In his second assignment of error, Burrow claims that the trial court erred in sentencing him to fourteen months' incarceration for the felony version of carrying a concealed weapon, because the verdict form failed to specify the felony-enhancement element, and he could, therefore, only have been convicted of a misdemeanor.  We agree.
R.C. 2945.75(A)(2) provides,
  (A) When the presence of one or more additional elements makes an offense one of more serious
    (2) A guilty verdict shall state either the degree of the offense of which the offender is found guilty, or that such additional element or elements are present.  Otherwise, a guilty verdict constitutes a finding of guilty of the least degree of the offense charged.
R.C. 2923.12 provides,
  (A) No person shall knowingly carry or have, concealed on his or her person or concealed ready at hand, any deadly weapon or dangerous ordnance.
* * *
  (D) Whoever violates this section is guilty of carrying concealed weapons, a misdemeanor of the first degree.  * * * [I]f the weapon involved is a firearm that is either loaded or for which the offender has ammunition ready at hand, * * * carrying concealed weapons is a felony of the fourth degree.
The verdict form returned by the jury in this case provided the following:  "We the jury, in the issue joined, find the defendant, Anthony Burrow, GUILTY of Carrying a Concealed Weapon, Ohio Revised Code Section 2923.12(A)."  The verdict form did not meet the enhancement requirements of R.C. 2945.75, as it did not contain the degree of the offense or include the felony-enhancement language.
Burrow made no objection to the verdict form at trial.  Burrow has thus waived any error unless, but for the error, the outcome of the trial clearly would have been otherwise.  State v. Underwood (1983),3 Ohio St.3d 12, *Page 470 444 N.E.2d 1332, syllabus.  Notice of plain error is to be taken with the utmost caution, under exceptional circumstances, and only to prevent a manifest miscarriage of justice.  State v. Long
(1978), 53 Ohio St.2d 91, 372 N.E.2d 804, paragraph three of syllabus.
Ohio courts have ruled that, under certain circumstances, verdict forms like the one in this case may still be deemed to have substantially complied with the enhancement statute.  In State v. Woods (1982),8 Ohio App.3d 56, 455 N.E.2d 1289, the court found that the failure to strictly comply with R.C. 2945.75 did not constitute reversible error where the verdict form incorporated the language of the indictments, the evidence overwhelmingly showed the presence of aggravating circumstances, and the defendant failed to object at trial to the form of the verdict.  Other courts have found substantial compliance with R.C.2945.75 where the indictment was read to the jury or the language of the offense was included in the charge to the jury.  See  State v. Hawkins
(1997), 120 Ohio App.3d 277, 697 N.E.2d 1045; State v. Davis (Jan. 27, 1992), Ross App. No. 1746, unreported.  "[T]he findings of statutory compliance hinge on the fact that the jury was read the indictment or was otherwise instructed on the proper elements of the offense by the trial court."  State v. Harris (June 22, 2000), Franklin App. No. 99AP-1087, unreported.
In this case, the felony-enhancement language of the indictment properly supplied the enhancement element:  "a firearm loaded or with ammunition ready at hand."  See R.C. 2923.12(D).  But the verdict form did not contain either the degree of the offense or the felony-enhancement language.  Nor did the verdict form incorporate the language of the indictment.  While the trial court read the indictment to the jury, it did not further instruct the jury on the felony-enhancement element.  Thus, the court gave the jury a meaningful opportunity to find Burrow guilty only of the misdemeanor offense of carrying a concealed weapon.  See  State v. Breaston (1993), 83 Ohio App.3d 410, 414;614 N.E.2d 1156, 1159; State v. Mitchell (Dec. 5, 1996), Cuyahoga App. Nos. 67490 and 67491, unreported; State v. Owens (Nov. 7, 1996), Stark App. No. 96-00182, unreported; State v. Gleason (Apr. 3, 1996), Summit App. No. 17311, unreported.  We are persuaded that, but for the failure to act on the omission in the verdict form, the outcome of the trial would have been different with respect to the degree of the offense for which Burrow was convicted.  Therefore, Burrow's second assignment of error is sustained.
In his third assignment of error, Burrow contends that the trial court erred by allowing the prosecution to make improper remarks during its closing argument. We first note that Burrow did not object to the prosecution's comments at trial.  Consequently, he has waived any error but plain error.  State v. Mason (1998), 82 Ohio St.3d 144, 162,694 N.E.2d 932, 951; State v. Sizemore (May 29, 1999), *Page 471 
Hamilton App. No. C-980392, unreported; State v. Hirsch (Aug. 7, 1998), Hamilton App. C-970315, unreported.  We have reviewed the record and the arguments about which Burrow complains, and we hold that those arguments were fair comments on the evidence.  We cannot conclude that the prosecution's comments were unfairly prejudicial or that they denied Burrow a fair trial, much less that they rose to the level of plain error.Mason, 82 Ohio St.3d at 161-163, 694 N.E.2d at 951-952; Statev. Lott (1990), 51 Ohio St.3d 160, 165-166,555 N.E.2d 293, 300-301; State v. Carpenter
(1997), 122 Ohio App.3d 16,  29, 701 N.E.2d 10, 19; Sizemore, supra.  The third assignment of error is not well taken.
In his fourth assignment of error, Burrow claims that he was denied the effective assistance of trial counsel because counsel (1) failed to object to the verdict form; (2) failed to object to the prosecutor's comments in closing argument, and (3) failed to renew a Crim.R. 29 motion for a judgment of acquittal at the end of the defense's case.  To sustain his claim of ineffective assistance of counsel, Burrow must demonstrate that his counsel's performance was deficient and that the deficient performance prejudiced his defense.  See Strickland v. Washington (1984),466 U.S. 668, 104 S.Ct. 2052. To establish that his counsel's performance was deficient, Burrow must demonstrate that his counsel's representation fell below an objective standard of reasonableness.  Id.  On the other hand, a showing of prejudice does not depend solely on whether the outcome of the trial would have been different but for counsel's errors. See Lockhart v. Fretwell (1993), 506 U.S. 364, 113 S.Ct. 838. Rather, the appropriate inquiry is whether "counsel's performance rendered the result of the trial unreliable or the proceeding fundamentally unfair."  Id. at 370, 113 S.Ct. at 844.
First, our review of the record convinces us that, at the close of all the evidence, reasonable minds could have reached different conclusions as to whether each material element of the crime of carrying a concealed weapon had been proven beyond a reasonable doubt. See State v. Thompkins
(1997), 78 Ohio St.3d 380, 678 N.E.2d 541; State v. Bridgeman (1978),55 Ohio St.2d 261, 381 N.E.2d 184.  The state presented evidence from which the jury reasonably could have inferred that Burrow knowingly had concealed ready at hand a firearm for which he had ammunition ready at hand. Given that there was sufficient evidence to support Burrow's conviction, he cannot now demonstrate that his trial counsel's failure to renew the Crim.R. 29 motion resulted in any prejudice to him.  And, viewing the totality of the record, we cannot say that the other alleged errors rendered the trial's result unreliable or the proceeding fundamentally unfair.  We overrule Burrow's fourth assignment of error. *Page 472 
In his final assignment of error, Burrow claims that he was prejudiced by the trial court's order to have the court reporter read back part of the testimony of an arresting officer.  During deliberations, upon request of the jury, a court in the exercise of sound discretion may cause to be read all or part of the testimony of any witness.  State v.Berry (1971), 25 Ohio St.2d 255, 267 N.E.2d 775, paragraph four of syllabus. Our reading of the record reveals no abuse of discretion in allowing the testimony to be read to the jury.  Accordingly, Burrow's fifth assignment of error is overruled.
Therefore, the judgment of the trial court is affirmed as to the finding of guilt for the offense of carrying a concealed weapon as a misdemeanor of the first degree, but the sentence is vacated, and this cause is remanded to the trial court to impose a sentence appropriate for a first-degree misdemeanor in accordance with R.C. 2923.12 and 2945.75(A)(2), and to clarify in its judgment that the conviction is for a first-degree misdemeanor.
Judgment affirmed in part and reversed in part, and cause remanded.
Doan, P.J., concurs.
Gorman, J., dissenting in part.